Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/836,624 filed on 3/31/2020 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 5, 9-11, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 2018/0198733). 

As per claim 1, Morgan discloses a method comprising:
collecting load values for a server over a period of time (Fig. 2 220 “Obtain load metrics”), wherein each of the load values is time stamped with a date and time (Paragraph 62 “Each of the timestamps can characterize a time and date…”);
classifying each of a first plurality of the load values (Fig. 2, 230 “Are the load metrics above the threshold load value?”);
process the classified first plurality of values to create a model for predicting a load value of the server (Paragraph 75 “At operation 330, server 105 predicts a future load demand with respect to multi-client network service 120 based on the historical data. The predictions can be made by server 105 based on the historical data using one or more of the following: an artificial intelligence method, machine-learning method, statistical method, heuristic method, data pattern recognition method, curve comparison method, and method for determining acceleration or deceleration in the load demand or another characteristic associated with multi-client network service 120.”);
using the model to generate a first predicted load value of the server for a first date and a first time (Fig. 2, 240 “Server 105 calculates an estimated wait time for each of the new users based on the load metric and the timestamps of each of the new users”).

As per claim 2, Morgan further discloses further comprising:
dividing the load values into the first plurality of load values and a second plurality of load values (Fig. 2, 230, Above or below the threshold load value);
comparing the first predicted load value with a load value of the second plurality that is time stamped with the first date and the first time (Fig. 2, 225).

As per claim 3, Morgan further discloses further comprising:
dividing the load values into the first plurality of values and a second plurality of load values (Fig. 2, 230, Above or below the threshold load value);
using the model to generate predicted load values for respective time stamps of the second plurality of load values, wherein the first predicted load value is one of the predicted load values, and wherein the first date and the first time is the time stamp of one of the second plurality of load values (Fig. 2, 230, Above or below the threshold load value);
comparing the predicted load values with respective load values of the second plurality (Fig. 2, 230, Above or below the threshold load value).

As per claim 5, Morgan further discloses further comprising:
using the model to generate predicted load values for respective times of a day, wherein the first predicted load value is one of the predicted load values, and wherein the first time is one of the times of the day (Paragraphs 3, 6 and 7 “game rush”);
comparing the predicted load values to each other to identify an optimal load value from the predicted load values (Fig. 2, 225);
scheduling the server for maintenance at the time of the day that corresponds to the optimal load value (Fig. 2, 240, 245).

As per claim 9, Morgan further discloses wherein each of the first plurality of the load values is classified as low or high (Fig. 2, 230 above or below the threshold).

As per claim 10, it is a medium claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 11, it is a medium claim having similar limitations as cited in claim 2 and is thus rejected under the same rationale.

As per claim 13, it is a medium claim having similar limitations as cited in claim 5 and is thus rejected under the same rationale.

As per claim 15, it is a medium claim having similar limitations as cited in claim 9 and is thus rejected under the same rationale.

As per claim 16, it is an apparatus claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 17, it is an apparatus claim having similar limitations as cited in claim 2 and is thus rejected under the same rationale.

As per claim 19, it is an apparatus claim having similar limitations as cited in claim 5 and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Adaska (US 2019/0392345).

As per claim 4, Morgan does not expressly disclose but Adaska discloses wherein the classified first plurality of values are processed using a support vector machine to create the model (Paragraphs 20 and 24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Morgan to include the teachings of Adaska because it provides for the purpose of training a model to understand the data points being performed on the system. In this way, the combination benefits form the use of the support vector machine because it facilitates a well-known machine learning technique in order to increase efficiency. 

As per claim 12, it is a medium claim having similar limitations as cited in claim 4 and is thus rejected under the same rationale.

As per claim 18, it is an apparatus claim having similar limitations as cited in claim 3 and is thus rejected under the same rationale.


Claims 6-8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Wright (US 2020/0127900).

As per claim 6, Morgan does not expressly disclose but Wright discloses wherein the load values comprise central processing unit (CPU) load values for the server with each CPU load value expressed as a percentage (Paragraph 140 “As an example, system load can be expressed in a percentage based on the current load of the cluster. In one example, a cluster that is overloaded with processing requests may have a lower value than when the system is not overloaded. In another implementation, the target performance manger 402 receives calculated load values as input, rather than system and/or client metrics.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Morgan to include the teachings of Wright because it provides for the purpose of evenly distributing load across the various servers of a storage cluster. In this way, the combination benefits from the increased performance and reliability created by the even distribution. 

As per claim 7, Morgan does not expressly disclose but Wright discloses wherein the load values comprise central processing unit (CPU) load values for the server with each CPU load value expressed as a percentage, memory load values for the server with each memory load value expressed as a percentage, disk load values for the server with each disk load value expressed as a percentage, and network load values for the server with each network load value expressed as a percentage (Paragraph 140).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Morgan to include the teachings of Wright because it provides for the purpose of evenly distributing load across the various servers of a storage cluster. In this way, the combination benefits from the increased performance and reliability created by the even distribution. 

As per claim 8, Morgan does not expressly disclose but Wright discloses wherein the load values comprise central processing unit (CPU) load values for the server with each CPU load value expressed as a percentage, memory load values for the server with each memory load value expressed as a percentage, disk load values for the server with each disk load value expressed as a percentage, or network load values for the server with each network load value expressed as a percentage (Paragraph 140).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Morgan to include the teachings of Wright because it provides for the purpose of evenly distributing load across the various servers of a storage cluster. In this way, the combination benefits from the increased performance and reliability created by the even distribution. 

As per claim 14, it is a medium claim having similar limitations as cited in claim 7 and is thus rejected under the same rationale.

As per claim 20, it is an apparatus claim having similar limitations as cited in claim 7 and is thus rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        9/27/2022